Case: 12-40835       Document: 00512277210         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013
                                     No. 12-40835
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MARTINEZ-ALVAREZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-154-1


Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose Martinez-Alvarez
challenges his sentence on the ground that the district court engaged in double
counting by using his prior convictions to increase both his offense level and his
criminal history score. Martinez-Alvarez raises the issue to preserve it for
possible further review but concedes that his argument is foreclosed by United
States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001), and United States v. Box, 50
F.3d 345, 359 (5th Cir. 1995). See United States v. Duarte, 569 F.3d 528, 529-31

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40835   Document: 00512277210     Page: 2   Date Filed: 06/18/2013

                                No. 12-40835

(5th Cir. 2009). Accordingly, the Government’s motion for summary affirmance
is GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2